Citation Nr: 1815885	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer and residuals thereof.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction secondary to prostate cancer and residuals thereof.  

3.  Entitlement to service connection for prostate cancer and residuals thereof to include as due to herbicide exposure.  

4.  Entitlement to service connection for coronary artery disease and residuals thereof to include as due to herbicide exposure.  

5.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer.  

6.  Entitlement to service connection for scarring secondary to prostate cancer surgery.  
7.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to prostate cancer residuals and erectile dysfunction.    


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from May 2014 and February 2015 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  In the May 2014 rating decision, the Agency of Original Jurisdiction (AOJ) denied the Veteran entitlement to service connection for depression and continued prior denials of entitlement to service connection for residuals of prostate cancer and secondary erectile dysfunction adjudicated in a September 2008 rating decision.  

In the February 2015 rating decision, the AOJ continued the denials of the prostate, erectile dysfunction, and depression claims and denied additional claims for entitlement to service connection for scarring associated with surgery for the prostate cancer and entitlement to service connection for coronary artery disease.  

As is further discussed below, the Board finds that the September 2008 rating decision became final, and the Veteran's claims for entitlement to service connection for prostate cancer residuals and secondary erectile dysfunction are reopened on the basis of new and material evidence.  However, in regard to the Veteran's original claim for entitlement to service connection for depression adjudicated in the September 2014 rating decision, the Board finds new and material evidence expressing disagreement with the rating decision was received by VA within one year of that decision.  See Buddy/Lay Statements and articles received in October 2014 describing the Veteran's service and conditions at Udorn Royal Thai Air Force Base; Veteran's May 2014 letter (requesting a personal hearing in regard to the May 2014 rating decision).  Therefore, the Board finds that the May 2014 rating decision did not become final, and the claim for entitlement to service connection for depression before the Board is an original claim rather than a claim for reopening.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an August 2016 hearing.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to service connection for (1) prostate cancer, (2) coronary artery disease, (3) erectile dysfunction, (4) scarring secondary to treatment for prostate cancer, and (5) an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1.  In a September 2008 rating decision, the AOJ denied the Veteran entitlement to service connection for prostate cancer residuals and secondary erectile dysfunction.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.  

2.  Some of the evidence received since the September 2008 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for prostate cancer residuals and secondary erectile dysfunction.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, which denied the Veteran's claims of entitlement to service connection for prostate cancer residuals and erectile dysfunction, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).  

2.  The evidence received since the September 2008 rating decision is new and material, and the claims of entitlement to service connection for prostate cancer residuals and secondary erectile dysfunction are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a September 2008 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection for prostate cancer residuals and erectile dysfunction.  The claims were denied in part because the evidence of record did not show the Veteran was exposed to herbicides.  The Veteran did not submit a notice of disagreement with the September 2008 rating decision, and no new and material evidence was received by VA within one year of the issuance of the rating decision.  As such, the rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final September 2008 decision, VA received additional evidence including lay statements in October 2014, which describe the conditions of the Udorn Royal Thai Air Force Base at the perimeter and the Veteran's duties at that location.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in September 2008, and it indicates the Veteran may have been exposed to herbicides during the Vietnam Era.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer residuals and secondary erectile dysfunction, and the Veteran's claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for prostate cancer and residuals thereof is reopened.  

New and material evidence having been received, the Veteran's claim for entitlement to service connection for erectile dysfunction secondary to prostate cancer is reopened.  


REMAND

The Veteran asserts that he was exposed to herbicides while serving at the Udorn Royal Thai Air Force Base (RTAFB).  If credible evidence shows an Air Force veteran served at Udorn RTAFB during the Vietnam Era as a security policeman; security patrol dog handler; member of the security police squadron; or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA may concede such herbicide exposure on a direct/facts-found basis.  See VBA Manual M21-1, IV.ii.1.H.5.b.  Specifically, the Veteran has submitted buddy statements, another service member's service personnel records, and maps to support his contentions that his duties involved work near the perimeter.  

In a March 8, 2013 Addendum to Record of Proceedings, the Air Force Board for Correction of Military Records recommended that the pertinent military records of the Department of the Air Force relating to the Veteran be corrected to show he had "boots on ground" in Thailand from November 18, 1966 to January 18, 1967.  The recommendation was made in part based on a witness statement from a former service member indicating that he served with the Veteran in Thailand.  The document indicates the statement was received as "Exhibit G. Email, Applicant, dated 17 Sep 12, w/atch."  To date, this record has not been associated with the Veteran's claims file.  As the record is pertinent to the issues on appeal, the AOJ should make reasonable attempts to locate the record and associate it with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact an appropriate records repository and make reasonable attempts to obtain "Exhibit G. Email, Applicant, dated 17 Sep 12, w/atch." referenced in the March 2013 determination that the Veteran had "boots on the ground" in Thailand from November 18, 1966 to January 20, 1967.  See March 8, 2013 Addendum to Record of Proceedings, Air Force Board for Correction of Military Records.  It appears that this attachment may have come from the Department of the Air Force Headquarters Air Force Personnel Center Joint Base San Antonio-Randolph, Texas.  As needed, the AOJ should seek the assistance of the Veteran and his representative in locating this record and request that they submit any available copies in their possession.  

2. After completing the above actions and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


